Citation Nr: 9934987	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  95-03 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1955 to October 
1956.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from an April 1994 
rating decision of the Department of Veterans' Affairs 
(hereinafter "VA") Regional Office in Detroit, Michigan 
(hereinafter "RO"), which denied service connection for 
post-traumatic stress disorder (PTSD), and denied a claim of 
entitlement to an increased evaluation for service-connected 
schizophrenia.  A timely appeal was received only as to the 
denial of PTSD.


FINDINGS OF FACT

1.  The veteran did not participate in combat.

2.  The veteran does not have PTSD attributable to military 
service or to any incident incurred therein.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
PTSD claim is deemed plausible and capable of substantiation 
and is thus well grounded within the meaning of 38 U.S.C.A. § 
5107(a)(West 1991).  No further assistance to the veteran is 
required in order to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).  In this regard, although 
additional details of the claimed stressors were requested 
from the veteran by the RO in November 1997, the veteran was 
unable to provide any significant additional details.  
Accordingly, further development is not required.  See Wood 
v. Derwinski, 1 Vet. App. 190 (1991); Hayes v. Brown, 5 Vet. 
App. 60, 68 (1993).  

The veteran's service medical records include reports related 
to his discharge, which are dated in June and July of 1956, 
and show that he was referred for psychiatric treatment and 
evaluation after he reported hearing voices and seeing 
visions.  The diagnosis was schizophrenia.  The examiners 
noted that he was not psychotic, and that his condition had 
existed prior to service.  He was subsequently discharged as 
unfit for service.

The post-service medical records include VA outpatient 
treatment and examination reports, dated between 1970 and 
1995, as well as medical records from a state disability 
determination, dated in 1988.  These records are remarkable 
for diagnoses of PTSD, with competing diagnoses that include 
schizophrenia (which the Board notes was diagnosed in 
service) as well as dysthymia and panic disorder. 

A review of the veteran's written statements shows that he 
essentially asserts that he has PTSD as a result of one 
incident during his service.  Specifically, he argues that he 
has PTSD as a result of witnessing a friend killed by the 
accidental discharge of a weapons system aboard an airplane 
(his stressor is discussed in greater detail infra).  He 
states that he suffers from symptoms that include flashbacks, 
sleep difficulty, violent outbursts and crying spells.

The veteran's service records include his discharge report 
(DD Form 214) which indicates that he received no 
decorations, medals, badges, commendations, citations or 
campaign ribbons.  A military specialty was not listed.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Applicable 
regulations provide that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125, a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).  

Claims for service connection for PTSD are evaluated in 
accordance with the criteria set forth in 38 C.F.R. 3.304(f).  
Amendments to those criteria became effective on March 7, 
1997, during the pendency of the veteran's appeal.  See 
Direct Service Connection (Post-Traumatic Stress Disorder), 
64 Fed. Reg. 32,807 (1999) (to be codified at 38 C.F.R. 
§ 3.304(f) (1999)).

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) noted that when the law controlling an issue 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, "the question arises as to which law now 
governs."  Id. at 311.  In that regard, the Court held that:

	[W]here the law or regulation changes after a 
claim has been filed or reopened but before 
the administrative or judicial appeal process 
has been concluded, the version most 
favorable to [the] appellant . . . will apply 
unless Congress provided otherwise or 
permitted the Secretary of [VA] (Secretary) 
to do otherwise and the Secretary did so.

Id. at 313.  See also Baker v. West, 11 Vet. App. 163, 168 
(1998); Dudnick v. Brown, 10 Vet. App. 79 (1997) (per curiam 
order).

The Board finds that the old and new criteria for evaluating 
PTSD claims are substantially the same.  Both versions of the 
applicable regulation require medical evidence establishing a 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  See 
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  The new revisions serve primarily to codify the 
Court's decision in Cohen, and bring 38 C.F.R. § 3.304(f) in 
line with the governing statute, 38 U.S.C.A. § 1154(b), which 
relaxes certain evidentiary requirements for PTSD claimants 
who have combat-related stressors.

Under 38 U.S.C.A. § 1154(b), Cohen, and the new version of 
38 C.F.R. § 3.304(f), if the evidence establishes that the 
veteran engaged in combat with the enemy, or was a POW, and 
the claimed stressor is related to combat or POW experiences, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  Where, however, VA determines that the veteran did 
not engage in combat with the enemy, and was not a POW, or 
the claimed stressor is not related to combat or POW 
experiences, the veteran 's lay statements, by themselves, 
will not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other credible evidence which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).

The Board finds that the new regulation has not changed the 
applicable criteria in a way which could alter the outcome of 
the veteran's claim.  The revisions serve only to codify the 
Court's decision in Cohen, and bring 38 C.F.R. § 3.304(f) in 
line with the governing statute, as noted above.  Therefore, 
the veteran would not be prejudiced by the Board proceeding 
to the merits of the claim.  Indeed, a remand of this issue 
would only result in needless delay and impose further 
burdens on the RO, with no benefit flowing to the veteran.  
The Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  In this case, 
the veteran does not argue, and the evidence, including a 
review of the information contained in the veteran's 
discharge report (DD Form 214) does not show, that he 
participated in combat.  In addition, the sole claimed 
stressor is not related to combat.  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  In 
Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court 
stated that "the absence of corroboration in the service 
records, when there is nothing in the available records that 
is inconsistent with other evidence, does not relieve the BVA 
of its obligations to assess the credibility and probative 
value of the other evidence." West, Zarycki, and Doran cited 
a provision of the VA ADJUDICATION PROCEDURE MANUAL M21-1 ("MANUAL  
21-1") which has now been revised as to " Evidence of 
Stressors in Service" to read, in part, ... 
"[C]orroborating evidence of a stressor is not restricted to 
service records, but may be obtained from other sources."  
Since the MANUAL 21-1 October 1995 revision, the Court has 
held that the requirement in 38 C.F.R. § 3.304(f) for 
"credible supporting evidence" means that the "appellant's 
testimony, by itself, cannot establish the occurrence of a 
noncombat stressor."  See Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).

As an initial matter, the Board finds that the veteran is not 
a credible historian.  A review of the veteran's written 
statements shows that he argues that he has PTSD as a result 
of a stressor in 1955 or 1956, at Pensacola Naval Air 
Station, involving the accidental discharge of an airplane 
weapons system which killed an unidentified friend.  Of 
particular note, the veteran has stated that he suffered a 
temporary loss of consciousness after the incident, that he 
awoke to find his friend's remains spattered across his body, 
and that he sustained a loss of hearing (at least 
temporarily).  He stated that he received psychiatric 
treatment shortly thereafter.  

However, with regard to the claimed injuries from the alleged 
accidental airplane weapons system discharge, the Board notes 
that the veteran's service medical records are entirely 
silent as to an injury involving a loss of consciousness, or 
damaged hearing.  In addition, the veteran has argued that he 
woke up in sick bay, and that he received psychiatric care 
shortly after the accident as a result of the claimed 
stressor.  However, the service medical records contain 
extensive accounts of his medical history which do not 
support his claim.  Specifically, records related to the 
veteran's discharge, dated in June and July of 1956, are 
remarkable for notations that the veteran was working with 
ordnance, and that he was considered clumsy and was ridiculed 
as "crazy" by fellow sailors because he dropped objects.  
These records also show that the veteran was admitted to the 
sick list while under disciplinary status for being absent 
without leave (AWOL) after he went home to see his mother.  
He complained of hallucinations.  His physical examination 
was normal.  The final diagnosis was schizophrenic reaction, 
N.E.C. (not elsewhere classified), acute, severe, in compete 
remission, manifested by hallucinations and flattened affect, 
precipitating stress, minimal (routine Naval service).  Based 
on the foregoing evidence, which shows that the veteran was 
under disciplinary status at the time he was admitted to the 
hospital, with no indication that he had been returned to 
duty, and which shows a lack of treatment for the claimed 
injuries related to the stressor, as well as finding of 
minimal precipitating stress with no mention anywhere of an 
accidental weapons firing, the Board's preliminary finding is 
that the veteran's statements are not credible.  See Cohen, 
10 Vet. App. at 145. 

With regard to the claimed stressor, the Board further finds 
that this stressor has not been verified, and that therefore, 
there is no stressor which may serve as a basis for granting 
the veteran's PTSD claim.  Initially, the Board notes that 
its discussion of the veteran's credibility, supra, is 
applicable here.  Briefly stated, the evidence does not 
support the veteran's claim that he witnessed a man killed 
after an accidental discharge of an airplane's weapons 
system, or that he was knocked unconscious and had damaged 
hearing after such an accidental discharge, and the Board has 
determined that the veteran is not a credible historian.  In 
this regard, the claims file contains a letter from the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR), dated in December 1998, which shows that 
it was unable to verify the claimed stressor.  Accordingly, 
the Board finds that the claimed stressor has not been 
verified.  The Board parenthetically notes that in its 
letter, the USASCRUR stated that it required much more 
specific information regarding the claimed stressor.  
However, in his letter, received in December 1997, the 
veteran indicated that he could not provide the deceased 
man's name or a more specific date.  

Although the record contains diagnoses of PTSD linked to his 
service, there is no official verification of the claimed 
stressor.  As such, the diagnoses contain unsupported 
conclusions which are insufficient to warrant a grant of 
service connection for PTSD.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996) (something more than medical nexus 
evidence is required to fulfill the requirement for 
"credible supporting evidence"); see also Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  Based on the foregoing, 
the veteran's claim for service connection for PTSD fails on 
the basis that there is no verified stressor; that all 
elements required for such a showing have not been met; and 
that the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for 
PTSD.  Accordingly, service connection for PTSD must be 
denied.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).





ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

